ti)fl% ~(*\(n%03,vHti&po-¥t

 Lexter Kossie#700661
William McConnell Unit
 3001 South Emily Drive
, Beeville,      Texas 78102


 April 26,       2015
                                                           courtofcmm&iikppm
 Texas Court of Criminal Appeals                                APR 29 2015
 P.O. BOX 12308, Capitol Station
 Austin,       Texas    78711
                                                             AteWcosfcCterk
 RE: WR NOs.         10,978-01     thru   10,978-16
        Tr.Ct.NOs.       679887-A thru 679887-K
        185th District Court - Harris County


 Dear       Clerk:


               Recently I have been cited for abuse of the writ.          In
 order for me to show that the claims I intend to raise in my
 subsequent writ are not barred by Sec 4 I am requesting the
 docket       sheet of    all   the writs mentioned   above with a   list of
 all of the claims presented in each of those application. With
 out    a    list of    all   of the claims   I cannot show that the claims
 I intend to raise have not been raised before in those prior
 applications.
               Thank you for any consideration given in this matter.


                                                       Sincerely,




  cc:File                                              Lexttr- Kennon Kossie